DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5-10, 14-18 and 19 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Yoda (US PG PUB 2003/0059202).
Regarding claim 1, Yoda discloses a method, comprising: 
receiving a request to transfer a stored representation of a television program from a first recording device to a second recording device (see paragraph 0100 requesting transfer of the image data set from the DPE store in order to download the image to the digital camera; see paragraph 0102 the thumbnail image data sets need to be generated from the image data sets existing in the storage system 23 (DPE) in order to be recorded in the recording medium of the different type); and 
transferring the stored representation from the first recording device to the second recording device, where the representation is stored on the second recording device and made available for later output (see paragraph 0100 transfer of image data sets from the DPE store in order to download the image to the digital camera; display the image on the monitor 15 of the camera 10 as desired).
Regarding claim 5, Yoda discloses the stored representation is transferred via wireless communications (see paragraph 0130).
Regarding claim 6, Yoda discloses the first recording device communicates over a local area network (see paragraphs 0012 and 0130).
Regarding claim 7, Yoda discloses determining and outputting an amount of available storage space on the first recording device (see paragraph 0103 determining the size of the image data and the recording medium capacity).
Regarding claim 8, Yoda discloses determining and outputting an amount of available storage space on the second recording device (see paragraph 0103 Yoda is capable of determining available space of recording media).
Regarding claim 9, Yoda discloses displaying a thumbnail picture representative of the television program stored on the second recording device (see paragraphs 0100-0102 thumbnail images recorded and displayed on monitor).
Regarding claim 10, the limitation of claim 10 can be found in claim 1 above. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also paragraph 0130.
Claims 14-18 are rejected for the same reasons as discussed in claims 5-9 respectively above.
Regarding claim 19, the limitation of claim 19 can be found in claim 1 above. Therefore claim 19 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also Yoda’s Figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoda (US PG PUB 2003/0059202) in view of Pyhalammi et al. (US PG PUB 2006/0004685 hereinafter referred as Pyhalammi).
Regarding claim 2, although Yoda discloses a variety of recording media (see paragraphs 0005-0006) Yoda fails to specifically disclose the first recording device is a Digital Video Recorder (DVR). 
In the same field of endeavor Pyhalammi discloses the first recording device is a Digital Video Recorder (DVR) (see figure 1 and paragraph 0023 server 114 can be a DVR or PVR).
Therefore, in light of the teaching in Pyhalammi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda by specifically adding DVR into the recording medium list in order to perform trick play on live streams.
Regarding claim 3, Pyhalammi discloses the second recording device is a mobile phone (see paragraph 0023). The motivation to combine has been discussed in claim 2 above.
Regarding claim 4, Pyhalammi discloses the second recording device is an iPHONE (see paragraph 0023). See also Yoda’s paragraph 0005, smart media. The motivation to combine has been discussed in claim 2 above.
Claims 11-13 are rejected for the same reasons as discussed in claims 2-4 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	July 27, 2022